Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 23, 2022. Claims 1-18 are pending. 
Response to Arguments
Applicant's arguments filed on August 23, 2022 have been fully considered but they are not persuasive. 

(1)	Applicant argues that Examiner does not provide a citation to a passages or statement of Debnath that states for the claimed preamble “extracting metrics from log messages generated by event sources in a distributed computing system”

Applicant argument is not persuasive. Preamble just labels the claim which does not have patentable weight. If applicant believes the preamble is the main element of his invention then applicant is encouraged to recite the preamble as claim limitation. 

(2)	Applicant argues Debnath fails to teaches providing a graphical user interface (“GUI”) that enables a user to select a sample log message from a stream of log messages.

In response examiner respectfully disagree. It seems applicant fails to carefully review the reference. The reference in paragraph [0004] clearly disclose “users to directly specify log patterns to parse logs based their domain knowledge” which essentially satisfy the claimed limitation. Furthermore, the reference goes more advance teaching than the arguing limitation as can be seen in figure 1 and paragraphs [0192], [0048], [0041] where the logs are collected and stored in databases 125, 140, and 154 which are connected to dashboard (user interface) 150 to view and select to take actions. Hence, applicant argument is not persuasive. 

(3) Applicant argues, the cited art Debnath fails to teach constructing a Grok expression from character strings of the sample log message.

In response examiner respectfully disagree. It appears to examiner that applicant argued “A Grok pattern is not a Grok expression”. However, the cited art Debnath clearly teaches “Here, we define a “pattern” as a GROK expression” (paragraph [0146]). Applicant further argued Grok patterns are not constructed form character string of the sample log message. Applicant argument is not persuasive because the log data of reference Debnath nothing but strings (see paragraph [0118], [00123], [00136], [00137], [00146]). Therefor the Grok expression of Debnath construed from character string of log message.  

(4) Applicant argues the cited art Debnath fails to teach using the Grok expression to extract a metric from log messages in the stream of log messages, the log messages having the same format as the sample log message.

In response examiner respectfully disagree. Debnath teaches using the Grok expression to extract a metric from log messages in the stream of log messages, the log messages having the same format as the sample log message (paragraphs [0176]-[0177], [0153], [0131], [0192], [0186], [0048], [0041], [0004]: The present invention compares an input log with all m GROK patterns to find out if the input log matches the m GROK patterns and puts all matched patterns in one group (imply metric). In a group, patterns are sorted in the ascending order of datatype's generality using GROK-based format).

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debnath et al. (Pub. No. : US 20180307576 A1)

As to claim 1 Debnath teaches a method stored in one or more data-storage devices and executed using one or ore processors of a computer system for extracting metrics from log messages generated by event sources in a distributed computing system, the method comprising: 
providing a graphical user interface (“GUI”) that enables a user to select a sample log message from a stream of log messages (paragraphs [0004], [0192], [0048], [0041], and fig. 1: users to directly specify log patterns to parse logs based their domain knowledge. Furthermore, the present invention collects incoming logs in real-time and extracts log pattern and ID from each log, wherein a visualization dashboard 150 provides a graphical user interface and dashboard to the end users to view and take actions as required); 
constructing a Grok expression from character strings of the sample log message (paragraphs [0146], [0157], [0118], [0123], [00136]-[00137]: the log parser 130 parses logs using patterns learned from normal runs by a system. Here, we define a “pattern” as a GROK expression); and
using the Grok expression to extract a metric from log messages in the stream of log messages, the log messages having the same format as the sample log message (paragraphs [0176]-[0177], [0153], [0131], [0192], [0186], [0048], [0041], [0004]: The present invention compares an input log with all m GROK patterns to find out if the input log matches the m GROK patterns and puts all matched patterns in one group (imply metric). In a group, patterns are sorted in the ascending order of datatype's generality using GROK-based format).

As to claim 3 Debnath teaches wherein constructing the Grok expression from character strings of the sample log message comprises: tokenizing the sample log message to obtain a tokenized log message (paragraph [0158]); constricting a preliminary Grok expression from the tokenized log message (paragraph [0235]); constructing the Grok expression from the preliminary Grok expression (paragraph [0162]); and displaying the Grok expression in the GUI (paragraphs [0162], [0048]).

As to claim 6 Debnath teaches wherein using the Grok expression to extract the metric from log messages in the stream of log messages comprises: for each log message in the stream of log messages, parsing the log message with Grok patterns of the Grok expression, when regular expression of the Grok patterns match character strings of the log message, assigning character strings to variable identifiers of the Grok patterns, identifying a variable identifier that corresponds to a time stamp of the log message and a variable identifier that corresponds to a desired metric value recorded in the log message, and forming a time-dependent metric value from the time stamp and the metric value (paragraphs [0045], [0060], [0150], [0056], [0070], [0158]).

As to claims 7, 9, 12-13, 15, and 18, they have similar limitations as of claim 1, 3, and 6 above. Hence, they are rejected under the same rational as of claim 1, 3, and 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 10-11, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath et al. in the view of Wu et al. (Using Graph Patterns to Extract Scenarios)

As to claim 2 all of the limitations of claim 1 have addressed above. Debnath teaches wherein constructing the Grok expression from character strings attic sample log message comprises: dividing a set of Grok patterns into primary and composite Grok patterns (paragraph [0176]: building a similar pattern-group). Debnath does not explicitly disclose but Wu teaches constructing relationship graphs for the composite Grok patterns (section: 2.2); forming a Grok expression from the relationship graphs in which relationship graphs descend from a dummy parent node (section:3 ); assigning a priority to each node of the Grok expression graph, wherein the priority of each node is priority assigned to preceding node plus one (section: 3); assigning a weight to each node of the Grok expression graph, wherein the weight of each node is a number of child node descendants in a directed acyclic graph of the child node (section: 4.2); and performing breadth first search traversal of the Grok expression graph to arrange nodes at the same depth in decreasing order of assigned weights (section: 3). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to  Debnath by adding above limitation as taught by Wu to use graph patterns to extract scenarios from the information (Wu, section 1).

As to claim 4 Debnath together with Wu teaches a method according to claim 1. Debnath teaches  wherein constructing the Grok expression from character strings of the sample log message comprises: comparing each Grok pattern to a token, and when a regular expression of a Grok pattern matches character strings of token, recording the Grok pattern in a sequence of Grok patterns that corresponds to the locations of the token in the sample log message; and recording tokens of the sample log message that correspond spaces, brackets, semicolons, and colons of the sample log message in corresponding locations in the sequence of Grok patterns (paragraphs [0045], [0060], [0150], [0056], [0070], [0158]) and Wu teaches for each level of a Grok expression graph formed from Grok patterns (section 3.2)..

As to claim 5 Debnath together with Wu teaches a method according to claim 1. Debnath teaches  wherein constructing the Grok expression from character strings of the sample log message comprises: comparing each Grok pattern to a token, and when a regular expression of a Grok pattern matches character strings of token, recording the Grok pattern in a sequence of Grok patterns that corresponds to the locations of the token in the sample log message; and when two or more Grok patterns match the same token, if one of the two or more Grok patterns has a longest regular expression, discarding other Grok patterns that match the same token, if two or more of the Grok pattern have regular expressions with a same highest length, retaining one of the two or more Grok patterns with a largest weight in the Grok expression graph and discarding other Grok patterns, and if two or more of the Grok pattern have regular expressions with a same highest length and a same weight, randomly selecting one of the two or more Grok patterns (paragraphs [0045], [0060], [0150], [0056], [0070], [0158], [0242], [0246]) and Wu teaches for each level of a Grok expression graph formed from Grok patterns (sections 1, 3 ).

	As to claims 8, 10-11, 14, 16-17, they have similar limitations as of claims 2, 4-5 above. Hence, they are rejected under the same rational as of claims 2,4-5 above.

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169